Title: To George Washington from William Smith, 28 April 1792
From: Smith, William
To: Washington, George



Sir
Philadelphia April 28th 1792

The American Revolution, in which you have sustained so glorious a Part, being one of the most important Events produced in the Annals of Time, and becoming every Day more important, with Respect to its Consequences in the Dissemination of the Principles of Liberty and Virtue among the Nations of the Earth, a faithful History of that Event, commencing from the Treaty of Paris in 1763, comprizing a State of the Colonies at that Time, the predisposing Causes of the Revolution, the Conduct of the War, the civil and military Characters of those who bore an illustrious Part in it, and in the Establishment of Peace, Liberty and Safety, under the present happy Constitution of the United States—such a History as this, founded on authentic Documents, drawn up with Impartiality and Judgment, in a truly classical Style, to abide the Test of Ages, is now become an interesting

Desideratum, not only in America, but among mankind in general.
Some of the Histories, or Accounts, of the Revolution, which have been hitherto compiled from the Materials at Hand, to meet the Avidity of the Public, have much merit, and will be of considerable Use to any One who shall be thought worthy of the Confidence of Government, and be permitted to have Access to such of the State-Papers and Documents, as in the Wisdom and Discretion of the President, or of the Ministers and Heads of Departments, shall be deemed necessary and proper materials for rectifying Mistakes, and producing a more compleat History upon the Plan proposed above.
The Writer of this, for many Years before the Time, at which he proposes to commence this History, has not been an indifferent nor inactive Spectator of the Affairs of America, and has had abundant Opportunities of preparing materials for the Work, which He has long had in View; although his other Employments have not permitted him to make any considerable Progress in digesting and arranging them. But he has now a near Prospect of being relieved, in a manner not disagreeable to Himself, from a laborious Station which he has honourably sustained for near forty Years past; and hopes (after a few months to be spent in the Western Counties of this State in the Settlement of his private, and also some public Affairs) he shall be able to devote the Remainder of his Life, so long as it may please God to continue his Abilities, to a Review and Publication of some of his own Writings, Theological, Philosophical and Political; and therewith in the drawing up the History proposed above, if he can be so happy as to obtain the Countenance and Protection of the President of the United States, in the Prosecution of the Work.
He has communicated his Plan only to the Secretary of State and the Secretary of the Treasury; requesting their Recommendation to the President; and if thereupon, and the President’s own Judgment of the Capacity and Integrity of the Writer, he shall be favored in his Request, he will faithfully engage that no Use shall be made of any Paper with which he may be entrusted, otherwise than shall be approved of by those Gentlemen, or the President Himself, so far as his & their other weighty Concerns may allow them Leisure to peruse the Sheets during the Progress of the Work. It will also be his Wish that until the Work shall be finish’d,

it may not even be known to the Public that he is engaged in it. All which is humbly submitted

William Smith

